     Case 2:21-cv-00987-JAM-JDP Document 13 Filed 08/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD EUGENE JAMES,                              Case No. 2:21-cv-00987-JAM-JDP (HC)
12                       Petitioner,                    ORDER FINDING THAT THE PETITION
                                                        DOES NOT STATE A COGNIZABLE
13           v.                                         CLAIMS AND RECOMMENDING THAT IT
                                                        BE DISMISSED WITHOUT LEAVE TO
14    PEOPLE OF THE STATE OF                            AMEND
      CALIFORNIA,
15                                                      ECF No. 12
                         Respondent.
16

17

18          Ronald Eugene James, a county jail inmate proceeding without counsel, seeks a writ of

19   habeas corpus under 28 U.S.C. § 2254. I could not tell what claims he intended to raise in his

20   initial petition, and so I offered him the opportunity to amend. ECF No. 8. Petitioner has filed an

21   amended petition, ECF No. 12, that contains only non-cognizable claims. I recommend that this

22   action be dismissed.

23          The amended petition is before me for preliminary review under Rule 4 of the Rules

24   Governing Section 2254 Cases. Under Rule 4, the judge assigned to the habeas proceeding must

25   examine the habeas petition and order a response to the petition unless it “plainly appears” that

26   the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir.

27   2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998).

28
                                                       1
     Case 2:21-cv-00987-JAM-JDP Document 13 Filed 08/16/21 Page 2 of 3


 1           Petitioner’s claims relate to ongoing state criminal proceedings. ECF No. 12 at 2. He

 2   states that he is awaiting trial and that the prosecution is withholding DNA evidence that would

 3   exonerate him. Id. Under the Supreme Court’s holding in Younger v. Harris, 401 U.S. 37

 4   (1971), a federal court must abstain from hearing a suit if:

 5                   (1) a state-initiated proceeding is ongoing; (2) the proceeding
                     implicates important state interests; (3) the federal plaintiff is not
 6                   barred from litigating federal constitutional issues in the state
                     proceeding; and (4) the federal court action would enjoin the
 7                   proceeding or have the practical effect of doing so.
 8   San Jose Silicon Valley Chamber of Commerce Political Action Comm. v. City of San Jose, 546

 9   F.3d 1087, 1092 (9th Cir. 2008). Here, all four elements are met and this court should abstain

10   from hearing petitioner’s claims. First, there are, as plaintiff admits, state-initiated criminal

11   proceedings ongoing against him. Second, those criminal proceeding implicate important state

12   interests. See Rose v. Mitchell, 443 U.S. 545, 585 (1979) (“Nowhere has a proper respect for state

13   functions been more essential to our federal system than in the administration of criminal

14   justice.”) (internal quotation marks omitted). Third, there is no claim or evidence that petitioner

15   could not raise his claims in state court, first at trial and then, if necessary, on direct appeal or in a

16   state habeas petition. Fourth, litigating petitioner’s claims in this court would interfere with the

17   ongoing state proceedings. Claims raised in this petition might be addressed concurrently in state

18   court and contradictory holdings could be reached.

19           It is therefore RECOMMENDED that the amended petition, ECF No. 12, be dismissed

20   without leave to amend.
21           These findings and recommendations are submitted to the U.S. District Court Judge

22   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

23   Practice for the United States District Court, Eastern District of California. Within fourteen days

24   of service of the findings and recommendations, petitioner may file written objections to the

25   findings and recommendations with the court and serve a copy on all parties. That document

26   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The
27   District Judge will then review the findings and recommendations under 28 U.S.C.

28   § 636(b)(1)(C).
                                                          2
     Case 2:21-cv-00987-JAM-JDP Document 13 Filed 08/16/21 Page 3 of 3


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   August 13, 2021
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
